     Case 3:20-cv-03004-TLB Document 42               Filed 01/28/21 Page 1 of 2 PageID #: 152




1                           UNITED STATES DISTRICT COURT
2
                            WESTERN DISTRICT OF ARKANSAS

3

4
     DEBORAH TURNER
                                                      Case No.: 3:20-cv-03004-TLB
                   Plaintiff,
5
                                                      NOTICE OF SETTLEMENT
            vs.
6

7
     USAA FEDERAL SAVINGS BANK;
8    ALLTRAN FINANCIAL, LP

9                 Defendants.

10

11
            NOTICE IS HEREBY GIVEN that Plaintiff Deborah Turner, and Defendant
12
     USAA Federal Savings Bank (“USAA”), have settled all claims between them in this
13
     matter. The parties are in the process of completing the final settlement documents and
14

15   Plaintiff expects to file a Stipulation of Dismissal within the next forty-five (45) days.

16   Plaintiff requests that the Court vacate all pending deadlines in this matter. Plaintiff
17
     also request that the Court retain jurisdiction for any matters related to completing
18
     and/or enforcing settlement. There are no remaining defendants in this matter.
19

20

21     RESPECTFULLY SUBMITTED,
22

23
       Dated: January 28, 2021

24

25




                                                -1-
     Case 3:20-cv-03004-TLB Document 42               Filed 01/28/21 Page 2 of 2 PageID #: 153




                                                By: /s/David A. Chami
1
                                                David A. Chami (AZ #027585)
2                                               PRICE LAW GROUP, APC
                                                8245 N. 85th Way
3                                               Scottsdale, AZ 85258
                                                T: (818) 600-5515
4
                                                F: (818) 600-5415
5
                                                E: david@pricelawgroup.com
                                                Attorneys for Plaintiff,
6                                               Deborah Turner

7

8                                CERTIFICATE OF SERVICE

9
            I hereby certify that on January 28, 2021, I electronically filed the foregoing with
     the Clerk of the Court using the ECF system, which will send notice of such filing to all
10
     attorneys of record in this matter.
11

12
            /s/Jacey Gutierrez
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                -2-
